TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00206-CR



                             Michael Wayne Steen, II, Appellant

                                               v.

                                 The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 69660, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                           MEMORANDUM OPINION


              A jury convicted appellant Michael Wayne Steen, II of unlawful possession

of a firearm by a convicted felon, a third-degree felony. See Tex. Penal Code § 46.04(a), (e).

Punishment was assessed at ten years’ imprisonment. See id. § 12.34 (punishment range for third-

degree felony is ten years maximum and two years minimum).

              Steen’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S.
75 (1988).
               Appellant’s counsel has represented to the Court that he provided copies of the

motion and brief to appellant; advised appellant of his right to examine the appellate record, file a

pro se brief, and pursue discretionary review following dismissal of this appeal as frivolous; and

provided appellant with a form motion for pro se access to the appellate record along with the

mailing address of this Court. See Kelly v. State, 436 S.W.3d 313, 319-21 (Tex. Crim. App. 2014);

see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. No pro se brief or other written

response has been filed, including a motion for access to the appellate record.

               We have reviewed the record, including appellate counsel’s brief, and find

no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State,

178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the record presents

no arguably meritorious grounds for review and the appeal is frivolous. Counsel’s motion to

withdraw is granted. The judgment of conviction is affirmed.


                                              ____________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Affirmed

Filed: December 11, 2014

Do Not Publish




                                                 2